Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 6, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  131694                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  HARVEY RENDER,                                                                                       Robert P. Young, Jr.
           Plaintiff,                                                                                  Stephen J. Markman,
                                                                                                                      Justices

  and
  MARY RENDER,
          Plaintiff-Appellant,
  v                                                                 SC: 131694
                                                                    COA: 258136
                                                                    Oakland CC: 2003-048580-CZ
  CITY OF PONTIAC,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 13, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, WEAVER, and KELLY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 6, 2006                    _________________________________________
           s1129                                                               Clerk